Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
This is in response to the application filed June 6, 2022 in which claims 1-2, 4, 6-10-21 were presented for examination, of which claims 1, 2, 18, and 20 were amended and claim 21 was added as new of which claims 11-17 were withdrawn as being drawn to a non-elected invention.
Examiner notes claims 1, 2, 4, 6-10, and 18-20 have priority to the filing date May 17, 2017 due to at least one limitation not found in previous applications this case is related to. The limitation “interconnected chambers” in at least claims 1 and 18 are directed to embodiment shown in Figs. 25A-35C, which were not presented in previous applications.

Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. 

Applicants 1st Argument: As discussed during the interview conducted on April 25, 2022, and as shown at FIG. 3 of DeBusk, in DeBusk, "[t]he padding 10 includes a resiliently deformable foamed plastic layer 12 and a fabric layer 14 laminated to a first surface 13 of the foam layer 12... The fabric layer 14 is preferably laminated to the foam layer 12 by a layer of adhesive 16... in FIG. 3... the padding 10 of FIG. 1 is provided with a second fabric layer 30 laminated to the outer surface 24 of the foam layer 12 by a layer of adhesive 32. The layer 30 is laminated in substantially the same manner as the fabric layer 14." See DeBusk at col. 2, 11. 59-66 and col. 6, 11. 1-6. 
Thus, Applicant respectfully submits that DeBusk fails to inherently or explicitly teach or suggest the "a first layer; [and] a second layer, wherein afirst surface of the first layer is bonded to a second surface of the second layer at a plurality of seams, wherein the first surface of the first layer faces the second surface of the second layer," as claimed in amended independent claim 1; or "a plurality of seams bonding the second surface of the first layer to the fourth surface of the second layer to collectively form two or more interconnected chambers between the first layer and the second layer," as claimed in amended independent claim 18. Rather, in DeBusk, the layers 13 and 30 are affixed to the foam layer 12, not each other, as claimed. 
Examiners Argument: Examiner shows below how DeBusk (US Patent 4,788,972) in view of Bury (US PG Pub. 2007/0245448) disclose the amended limitations below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk (US Patent 4,788,972) in view of Bury (US PG Pub. 2007/0245448).
Regarding claim 1,  DeBusk discloses a vented garment (10, Fig. 1-3, examiner notes element 10 is a “vented garment” since it’s capable of being placed onto a person, Col. 1, line: 62-Col. 2, line: 1 and Col. 2, lines: 60-64) comprising at least one vented garment panel (combination of 14, 30, 12, 20, and 22), the at least one vented garment panel comprising: 
a first layer (14),
 a second layer (30) wherein a first surface of the first layer (inner surface of element 30), a second surface of the second layer (13), and a plurality of seams (combination of 16, 20, 22, and 36, examiner notes combined elements act as seams to secure the layers together), wherein the first surface of the first layer (inner surface of element 30) faces the second surface of the second layer (13), 
wherein the plurality of seams (combination of 16, 20, 22, and 36) are collectively configured to define a plurality of interconnected chambers (see annotated Fig. 3 below, examiner notes the chambers, which are around element 12, are interconnected with each other around openings 20 and 22) between the first layer (14) and the second layer (30); 
a thermally-insulating material (12, Col. 3, lines: 31-34, examiner notes “polyester foam” is well known in the art as being a “thermally-insulating” material) contained within the plurality of interconnected chambers (see annotated Fig. 3 below); and 
at least one opening (20 and 22) extending through a portion of at least one seam of the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3), the at least one opening (20 and 22) through the second layer (examiner notes the limitation is shown in Fig. 3).  


    PNG
    media_image1.png
    346
    594
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated
DeBusk does not disclose first surface of the first layer is bonded to a second surface of the second layer at a plurality of seams.
However, Bury teaches yet another thermally insulated garment, wherein Bury teaches a first surface of the first layer (interior surface of element 28) is bonded to a second surface of the second layer (interior surface of element 26) at a plurality of seams (22, Par. 0036, lines: 11-13, examiner notes the stitches go through each surface, bonding them together).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seams disclosed by DeBusk, by incorporating stitches with the seams, to bond the second layer to the first layer as taught by Bury, in order to have a stronger securement and prevent the two layers from inadvertently detaching. 

Regarding claim 4, DeBusk in view of Bury disclose the plurality of seams (combination of 20, 22, 32, and 36 of DeBusk) are further reinforeced by stitching (22 of Bury, examiner notes with the combination presented above, stitches are added to the seams disclosed by DeBusk).


Regarding claim 6, DeBusk and Bury disclose the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3 of DeBusk) are collectively arranged in a repeating pattern (examiner notes a “repeating pattern” is shown in Fig. 2).  

Regarding claim 7, DeBusk and Bury disclose at least one opening (20 and 22, Fig. 3 of DeBusk) comprises an alphanumeric shape (examiner notes the opening is in the shape of an “O”).

Regarding claim 8, DeBusk and Bury disclose the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3) comprise equal lengths (examiner notes the limitation is shown in Fig. 2).

Regarding claim 9, DeBusk in view of Bury disclose the plurality of seams (22, Fig. 1 of Bury) comprise different lengths (see annotated Fig. 1 below).

    PNG
    media_image2.png
    326
    481
    media_image2.png
    Greyscale

Fig. 1-Examiner Annotated

  
Regarding claim 10, DeBusk discloses the plurality of seams (combination of 16, 20, 22, and 36, Fig. 2 and 3) comprise organic shapes (examiner notes an “organic shape” is shown in Fig. 2).

Regarding claim 18, DeBusk discloses a vented garment panel (10, Fig. 1-3, examiner notes element 10 is a “vented garment” since it’s capable of being placed onto a person, Col. 1, line: 62-Col. 2, line: 1 and Col. 2, lines: 60-64) for an insulated garment (“for an…garment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the vented garment panel comprising: 
a first layer (30) having a first surface (outer surface of element 30) and a second surface (inner surface of element 30), wherein the first surface is configured to be exposed to an external environment (“configured to…environment” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a second layer (14) having a third surface (18) and a fourth surface (13), wherein the third surface (18) is configured to be proximate to a wearer's body when the insulated garment is worn (Col. 2, lines: 59-66, “configured to…worn” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), and wherein the second surface of the first layer (inner surface of element 30) faces the fourth surface of the second layer (13); 
a plurality of seams (combination of 20, 22, 32, and 36, Fig. 2 and 3, examiner notes the first and second layer are “affixed to each other” through element 12), second surface of the first layer (inner surface of element 30), and fourth surface of the second layer (13) combing to collectively form two or more interconnected chambers (see annotated Fig. 3 above) between the first layer (30) and the second layer (14), and wherein each seam of the plurality of seams (combination of 20, 22, 32, and 36) is angularly oriented with respect to an adjacent seam of the plurality of seams (examiner notes “angularly oriented” seams are shown in Fig. 2); 
a thermally insulating material (12, Col. 3, lines: 31-34, examiner notes “polyester foam” is well known in the art as being a “thermally-insulating” material) within the two or more interconnected chambers (see annotated Fig. 3 above); and 
at least one opening (20 and 22) extending though at least one seam in the plurality of seams, through the first layer, and through the second layer (examiner notes the limitation is shown in Fig. 3).    
DeBusk does not disclose bonding the second surface of the first layer (inner surface of element 30) to the fourth surface of the second layer. 
However, Bury teaches yet another thermally insulated garment, wherein Bury teaches a second surface of the first layer (interior surface of element 28) is bonded to a fourth surface of the second layer (interior surface of element 26) at a plurality of seams (22, Par. 0036, lines: 11-13, examiner notes the stitches go through each surface, bonding them together).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seams disclosed by DeBusk, by incorporating stitches with the seams, to bond the second layer to the first layer as taught by Bury, in order to have a stronger securement and prevent the two layers from inadvertently detaching. 

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Bury, further in view of Inoue et al. “Inoue” (US Patent 10,842,211).
	Regarding claim 2, DeBusk in view of Bury disclose the thermally-insulating material (12) comprises foam (Col. 3, lines: 31-34 of DeBusk).
	They do not disclose the material comprises at least one of down and synthetic fiber.
	However, Inoue teaches yet another thermally insulated garment, wherein Inoue  teaches a thermally-insulating fill material (15, Fig. 3) comprises at least one of synthetic fiber (Col. 6, lines: 29-35 and Col. 7, lines: 3-5).  
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use synthetic fibers as taught by Inoue as the material for the thermally-insulating fill material of DeBusk in view of Bury. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because synthetic fibers are a well-known material for vented garments as taught by Inoue, in order to improve thermal insulation.

Regarding claim 19, DeBusk in view of Bury disclose the thermally-insulating fill material (12 of DeBusk) within the two or more interconnected chambers (see annotated Fig. 3 above) comprises polyester foam (Col. 3, lines: 31-34,).
	They do not disclose the material comprises at least one of down and synthetic fiber.
	However, Inoue teaches yet another thermally insulated garment, wherein Inoue  teaches a thermally-insulating fill material (15, Fig. 3) comprises at least one of synthetic fiber (Col. 6, lines: 29-35 and Col. 7, lines: 3-5).  
	Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use synthetic fibers as taught by Inoue as the material for the thermally-insulating fill material of DeBusk in view of Bury. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because synthetic fibers are a well-known material for vented garments as taught by Inoue, in order to improve thermal insulation.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk in view of Bury, further in view of Fowler (US PG Pub. 2003/0138586).
Regarding claim 20, DeBusk in view of Bury disclose the plurality of seams (combination of 20, 22, 32 and 36, Fig. 2 and 3 of DeBusk) are created by one of an adhesive (32) applied to at least one of the second surface of the first layer (inner surface of element 30, Fig. 3).
They do not disclose the adhesive is activatable by an application of energy.
However, Fowler teaches yet another garment, wherein Fowler teaches an adhesive (126) is activatable by an application of energy to join a first and second layer (Fig. 2, Par. 0062, lines: 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive as disclosed by DeBusk in view of Bury, by using an adhesive activatable by an application of energy as taught by Fowler, in order to prevent the adhesive for inadvertently coming apart.

Regarding claim 21, DeBusk in view of Bury disclose the invention substantially as claimed above.
They do not disclose the plurality of seams are created with an adhesive tape activated by an application of energy.
However, Fowler teaches yet another garment, wherein Fowler teaches an adhesive tape (126) is activatable by an application of energy to join a first and second layer (Fig. 2, Par. 0062, lines: 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seams as disclosed by DeBusk in view of Bury, by using an adhesive tape activatable by an application of energy as taught by Fowler, in order to prevent the adhesive for inadvertently coming apart.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732   

/KHALED ANNIS/Primary Examiner, Art Unit 3732